Citation Nr: 1130591	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO. 06-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased (compensable) disability evaluation for left maxillary sinusitis. 

2. Entitlement to an initial disability evaluation in excess of 10 percent for headaches prior to October 2, 2009.

3. Entitlement to an increased disability evaluation for headaches, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel
INTRODUCTION

The Veteran had active service from May 1989 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and the Appeals Management Center (AMC), in Washington, DC, acting on behalf of the RO. 

In an April 2005 rating determination, the RO granted service connection for headaches and assigned a noncompensable disability evaluation. The RO also denied an increased evaluation for left maxillary sinusitis. The Veteran perfected his appeal with regard to both issues. 

In April 2007, the RO, in pertinent part, increased the Veteran's disability evaluation for his headaches from noncompensable to 10 percent disabling and assigned an effective date of the date of the initial grant of service connection. 

In June 2010, the Board remanded this matter for further development, to include VA examinations. The Veteran was afforded the requested examinations in December 2010. 

In a May 2011 rating determination, the RO increased the Veteran's disability evaluation for his headaches from 10 percent to 30 percent disabling and assigned an effective date of October 2, 2009. 

As a result of the above actions, the Board has listed the issues as such on the title page of this decision. 

Based upon correspondence received from the Veteran, this matter must once again be remanded for further development to obtain identified VA treatment records which are pertinet to the Veteran's appeal.  The appeal is REMANDED to the RO via the AMC. VA will notify the Veteran if further action is required on his part. 

REMAND

In a June 2010 letter, the Veteran indicated that he had been to the Fayetteville VAMC for headaches and sinusitis. The Veteran also indicated that he had gone to a VA examination at the Winston-Salem VA outpatient clinic on September 23, 2009. He noted that the examination results had not been associated with the claims folder and that this examination could be a deciding factor in his appeal. 

While the Veteran was afforded an additional VA examination in December 2010 to address the current severity of his disabilities, he has made the Board aware of outstanding VA treatment records. It appears that no attempts have been made to obtain the September 2009 VA examination results. Moreover, the last VA treatment records from the Fayetteville VAMC associated with the claims folder date back to September 2007. VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees. Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992). If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613. If such material could be determinative of the claim, a remand for readjudication is in order. Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must obtain and associate with the claims folder copies of all treatment records of the Veteran from the Fayetteville VAMC from September 2007 to the present. The RO/AMC must also attempt to obtain the results of a VA examination/outpatient visit performed at the Winston-Salem VA Outpatient Clinic on September 23, 2009. If this report cannot be obtained, it must be so indicated and the attempts made to obtain these records should be documented. 

2. To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

3. The RO/AMC must undertake any necessary development and action, including performing an additional VA examination, deemed necessary. If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


